DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 11/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents no new amendments to claims.

Response to Arguments
Applicant presents arguments regarding claims 1 and 13.  All amendments have been fully considered.
Applicant argues that the previous cited combination of references fails to disclose, “… wherein the fingerprint encryption method further comprises receiving from a server an encryption password which indicates the encryption order …” in claim 1, and similarly in claim 13.  Applicant argues that the Kuraki reference (in addition to the other cited reference) fails to teach an indicated encryption order.
Examiner is required to take the broadest reasonable interpretation of the claims.  In this case, the recited encryption order is broadly recited such that the recited encryption order can mean the order with which the encryption keys have been applied, or the order that the document contents was or should be encrypted, or some other means of encryption order.  In view of the recited breadth of the claim language, the Examiner takes the interpretation that the received position information in the Kuraki reference dictates the encryption key that is generated.  Since encryption keys are unique to the input information, the received encryption password necessarily includes an order of encryption because it can only be used to encrypt/decrypt the data content corresponding to the position information – as compared to the other parts of the document, which would not be encrypted/decrypted with the supplied password.  This is more than enough to teach receiving from a server an encryption password which indicates the encryption order, as required by the claim.
Applicant also argues that the reference is silent on the detailed information contained in the encryption key.  As discussed above, the key management server generates an encryption key for encrypting the partial zone. Kuraki ¶ 63. The reference specifically ties the generated key to the specific partial zone. Id. Contrary to what Applicant implies in the argument, nowhere in the claim language is there a requirement that key should include “detailed information”.  It is enough for the reference to separate a portion of the content to be encrypted with respect to other portions, or the whole for that matter.  That alone indicates an encryption order.  Applicant’s arguments are unpersuasive.
Regarding Applicant’s indication of potential rejoinder of claims 11, 12, and 22, the withdrawal of these claims removes them from the process of examination.  While Applicant asserts that the distinguishing features of these claims are similar to those found in independent claims 1 and 13, Examiner cannot guarantee that if the independent claims 1 and 13 are found to be in condition for allowance that the “rejoined” claims 11, 12, and 22, would also, as a matter of course, be determined to be allowable.  At a time when Applicant decides to introduce claims, the Examiner is required to examine each claim on its merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, 13, 16-17, 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Pat. App. Pub. 2002/0174345 A1) in view of Ito (U.S. Pat. 6,938,028 B1) in view of Kuraki (U.S. Pat. App. Pub. 2008/0298596 A1).
Regarding claim 1, Patel discloses: a fingerprint encryption method, comprising: acquiring a fingerprint image (the user is instructed to place his/her finger onto the fingerprint reader for scanning to obtain the first fingerprint image. Patel para. 101. The received fingerprint image is then encrypted and sent. Patel para. 101.).
Patel does not disclose: dividing the fingerprint image into a plurality of block images according to a preset window, wherein a size of each of the plurality of block images is the same with a size of the preset window; determining identifiers of the plurality of block images, wherein the identifiers of the plurality of block images have a first preset order; and determining, according to the identifiers of the plurality of block images and a received encryption order, a plurality of encrypted block images to obtain an encrypted fingerprint image, wherein the fingerprint encryption method further comprises receiving from a server an encryption password which indicates the encryption order.
However, Ito does disclose: dividing the [fingerprint] image into a plurality of block images according to a preset window (the received image is divided into portion images of predetermined unit. Ito col. 2, ll. 2-4.), wherein a size of each of the plurality of block images is the same with a size of the preset window (the image is divided into tile units of a predetermined size. Ito col. 5, ll. 17-18. The tile units are uniform in order to facilitate image enlargement and reduction. Ito col. 5, ll. 20-21.); determining identifiers of the plurality of block images, wherein the identifiers of the plurality of block images have a first preset order (identifiers are generated and assigned to each tile where identifiers are numbers identifying the location order of tiles along the column and row. Ito col. 7, ll. 31-41.); and determining, according to the identifiers of the plurality of block images and a received encryption order, a plurality of encrypted block images to obtain an encrypted fingerprint image (a single image file is generated (which would inherently be encrypted) from image data of each encrypted tile and the number identifier of each tile. Ito col. 4, ll. 50-64.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with image encryption by dividing an image into equal sized image blocks and image block order information based upon the teachings of Ito. The motivation being to protect an image by dividing up the image prior to encryption in order to allow only a portion of the image to be managed. Ito col. 1, ll. 37-44.
Patel in view of Ito does not disclose: wherein the fingerprint encryption method further comprises receiving from a server an encryption password which indicates the encryption order.
However, Kuraki does disclose: wherein the fingerprint encryption method further comprises receiving from a server an encryption password which indicates the encryption order (the key management server extracts position information of the portion of the document that is encrypted and a decryption key (interpreted as the recited encryption password) for decrypting this portion from a key management database and transmits the decryption key to the decryption apparatus.  The decryption apparatus process the electronic image by using the position information (interpreted as information relied on to drive the recited encryption order) and decryption key received from the key management server (interpreted as the encryption password received from a server) so as to decrypt the encrypted part so that it is legible. Kuraki abstract and ¶ 37.  In decrypting images, decryption order is driven by pixel position information.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with receiving from a server an encryption password which indicates the encryption order based upon the teachings of Kuraki.  The motivation being to customize the generated encryption key basd upon position information and access permissions for the selected image area. Kuraki Fig. 6 and ¶ 56.
Regarding claim 4 and 16, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1 and claim 13, respectively, further comprising: transmitting the encrypted fingerprint image to the server (image servers stored the encrypted image file. Ito col. 6, ll. 11-13.). 
Regarding claim 5, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1, wherein before acquiring the fingerprint image, the method further comprises: receiving a fingerprint capturing request, and capturing a fingerprint in response to the fingerprint capturing request to acquire the fingerprint image (the user is instructed to place his/her finger onto the fingerprint reader for scanning to obtain the first fingerprint image. Patel para. 101. The received fingerprint image is then encrypted and sent. Patel para. 101.).  
Regarding claim 6, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1, wherein the preset window comprises a plurality of sub-windows (image is divided into predefined tile units and also into color channels RGB. Ito Fig. 2A and col. 5, ll. 13-20 and 29-36. Separating the tiles into separate associated color channel tiles reads on the recited plurality of sub-windows.), and dividing the fingerprint image into a plurality of block images according to a preset window comprises: dividing the fingerprint image into the plurality of block images according to the size of the preset window (the received image is divided into portion images of predetermined unit. Ito col. 2, ll. 2-4.); and for each of the plurality of block images, dividing the block image into a plurality of sub-block images according to a corresponding sub-window (image is divided into predefined tile units and also into color channels RGB. Ito Fig. 2A and col. 5, ll. 13-20 and 29-36.), wherein identifiers of the plurality of sub-block images have a second preset sequence (identifiers are generated for each channel taking into account the sub-block reflected by the various color channel such as R11 and Gnm. Ito col. 5, ll. 37-47.).
Regarding claims 9 and 20, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1 and claim 13, respectively, wherein the preset window occupies PxP pixels, where P is a positive integer greater than or equal to 16 (Ito Figure 2A.). 
Regarding claim 10, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1, wherein the identifiers of the plurality of block images are selected from a group consisting of numeric numbers and character numbers (identifiers are generated for each channel taking into account the sub-block reflected by the various color channel such as R11 and Gnm. Ito col. 5, ll. 37-47.).  
Regarding claim 13, Patel discloses: a fingerprint encryption device, comprising: a fingerprint image capturing circuitry configured to capture a fingerprint image(the user is instructed to place his/her finger onto the fingerprint reader for scanning to obtain the first fingerprint image. Patel para. 101. The received fingerprint image is then encrypted and sent. Patel para. 101.).
Patel does not disclose: a division circuitry configured to divide the fingerprint image into a plurality of block images according to a preset window, wherein a size of each of the plurality of block images is the same with a size of the preset window; an identifier determination circuitry configured to determine identifiers of the plurality of block images, wherein the identifiers of the plurality of block images have a first preset order; and an encryption circuitry configured to determine, according to the identifiers of the plurality of block images and a received encryption order, a plurality of encrypted block images to obtain an encrypted fingerprint image, wherein the finqerprint encryption device further comprises an encryption password reception circuitry configured to receive from a server an encryption password which indicates the encryption order.
However, Ito does disclose: a division circuitry configured to divide the [fingerprint] image into a plurality of block images according to a preset window (the received image is divided into portion images of predetermined unit. Ito col. 2, ll. 2-4.), wherein a size of each of the plurality of block images is the same with a size of the preset window (the image is divided into tile units of a predetermined size. Ito col. 5, ll. 17-18. The tile units are uniform in order to facilitate image enlargement and reduction. Ito col. 5, ll. 20-21.); an identifier determination circuitry configured to determine identifiers of the plurality of block images, wherein the identifiers of the plurality of block images have a first preset order (identifiers are generated and assigned to each tile where identifiers are numbers identifying the location order of tiles along the column and row. Ito col. 7, ll. 31-41.); and an encryption circuitry configured to determine, according to the identifiers of the plurality of block images and a received encryption order, a plurality of encrypted block images to obtain an encrypted fingerprint image (a single image file is generated (which would inherently be encrypted) from image data of each encrypted tile and the number identifier of each tile. Ito col. 4, ll. 50-64.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with image encryption by dividing an image into equal sized image blocks and image block order information based upon the teachings of Ito. The motivation being to protect an image by dividing up the image prior to encryption in order to allow only a portion of the image to be managed. Ito col. 1, ll. 37-44.  
Patel in view of Ito does not disclose: wherein the finqerprint encryption device further comprises an encryption password reception circuitry configured to receive from a server an encryption password which indicates the encryption order.
However, Kuraki does disclose: wherein the finqerprint encryption device further comprises an encryption password reception circuitry configured to receive from a server an encryption password which indicates the encryption order (the key management server extracts position information of the portion of the document that is encrypted and a decryption key (interpreted as the recited encryption password) for decrypting this portion from a key management database and transmits the decryption key to the decryption apparatus.  The decryption apparatus process the electronic image by using the position information (interpreted as information relied on to drive the recited encryption order) and decryption key received from the key management server (interpreted as the encryption password received from a server) so as to decrypt the encrypted part so that it is legible. Kuraki abstract and ¶ 37.  In decrypting images, decryption order is driven by pixel position information.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with receiving from a server an encryption password which indicates the encryption order based upon the teachings of Kuraki.  The motivation being to customize the generated encryption key basd upon position information and access permissions for the selected image area. Kuraki Fig. 6 and ¶ 56.
Regarding claim 17, Patel in view of Ito in view of Kuraki discloses the limitations of claim 13, wherein the preset window comprises a plurality of sub-windows (image is divided into predefined tile units and also into color channels RGB. Ito Fig. 2A and col. 5, ll. 13-20 and 29-36. Separating the tiles into separate associated color channel tiles reads on the recited plurality of sub-windows.), and the division circuitry comprises: a block image division circuitry configured to divide the fingerprint image into the plurality of block images according to the size of the preset window (the received image is divided into portion images of predetermined unit. Ito col. 2, ll. 2-4.); and a sub-block image division circuitry configured to: for each of the plurality of block images, divide the block image into a plurality of sub-block images according to a corresponding sub-window (image is divided into predefined tile units and also into color channels RGB. Ito Fig. 2A and col. 5, ll. 13-20 and 29-36.), wherein identifiers of the plurality of sub-block images have a second preset sequence (identifiers are generated for each channel taking into account the sub-block reflected by the various color channel such as R11 and Gnm. Ito col. 5, ll. 37-47.).
Regarding claim 21, Patel in view of Ito in view of Kuraki discloses the limitations of claim 13, wherein the identifiers of the plurality of block images are selected from a group consisting of numeric numbers and character numbers (identifiers are generated for each channel taking into account the sub-block reflected by the various color channel such as R11 and Gnm. Ito col. 5, ll. 37-47.).

Claims 2, 14 rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Ito in view of Kuraki in view of Dreifus (U.S. Pat. App. Pub. 2020/0106600 A1).
Regarding claims 2 and 14, Patel in view of Ito in view of Kuraki discloses the limitations of claim 1 and claim 13, respectively. Patel in view of Ito in view of Kuraki does not disclose: wherein the plurality of encrypted block images is arranged according to the encryption order which comprises randomly arranged identifiers of the plurality of block images and is different from the first preset order.
However, Dreifus does disclose: wherein the plurality of encrypted block images is arranged according to the encryption order which comprises randomly arranged identifiers of the plurality of block images and is different from the first preset order (an encryption order is generated, which is the order in which the data segments will be encrypted. The order may be random. Dreifus para. 0068. The segments are then encrypted in the encryption order. Dreifus para. 0070.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with establishing the encryption sequence in a different order from the first order of segments based upon the teachings of Dreifus. The motivation being adjusting the order to segments in the encryption process is highly resistant to brute force attacks. Dreifus para. 0076.

Claims 8, 19 rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Ito in view of Kuraki in view of Horie (U.S. Pat. App. Pub. 2007/0133889 A1).
Regarding claim 8 and 19, Patel in view of Ito in view of Kuraki discloses the limitations of claim 6 and claim 17, respectively. Patel in view of Ito in view of Kuraki does not disclose: wherein the sub-window occupies MxM pixels, and the preset window occupies (MxN)x(MxN) pixels, where M is a positive integer greater than or equal to 4, and N is a positive integer greater than or equal to 4.
However, Horie does disclose: wherein the sub-window occupies MxM pixels, and the preset window occupies (MxN)x(MxN) pixels, where M is a positive integer greater than or equal to 4, and N is a positive integer greater than or equal to 4 (the image data of 640x480 pixels is divided into blocks of 8x8 pixel blocks. Horie Fig. 7 and para. 0139. The pixel coordinates are represented as row numbers and column numbers following the convention of f(k,l). Horie Fig. 7 and para. 0140.). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fingerprint image encrypting means of Patel with dividing image data into window of MxM pixels, where M is greater than 4, making up a greater window of (MxN)x(MxN) pixels, where N is greater than 4 based upon the teachings of Horie. The motivation being to systematically handle image pixel data for encoding and decoding. Horie para. 0107.
 
Allowable Subject Matter
Claims 7, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494